DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-4, 8, 10, 12, 14-16, 19, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Raman (US PGPub 2009/0039019 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Raman in view of Hoving et al (US PGPub 2010/0230351 A1) and/or Lin (US PGPub 2015/0329386 A1).
With respect to claim 1, Raman teaches systems with ion exchange resins in membranes [Abs] including systems including at least two different filters in fluid communication with a suitable structure [Fig. 7, 0027].  The membranes may be formed from materials include UPE i.e. ultra-high molecular weight polyethylene [0042] and can contain ion exchange resin in high proportion [0041].  This would implicitly or at minimum obviously include at least some degree of resin deposited to cover at least some of the surface of the UPE.
As such, given the broadest reasonable interpretation, the claimed invention is anticipated by or at minimum obvious over the system taught by Raman.
Alternatively, if this is not considered sufficient recitation of a resin layer disposed to cover at least a portion of the surface, producing ion exchange membranes by forming a layer of ion exchange 
Selection of an appropriate membrane structure among those readily available in the art to provide desirable ion exchange functionality would have been an obvious engineering choice for one of ordinary skill in the art.
With respect to claims 2 and 8, the system includes two filters, either of which may satisfy the requirements of filter A, such that the other would represent filter BU or BD.  Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Whether a filter is upstream or downstream depends on the intended use (e.g. flow direction in use) and does not distinguish structurally.
With respect to claim 3, the pores of the membranes can be designed to retain particles of e.g. 2 µm, or 0.5 µm, but sieving, implying a pore size that satisfies the claim limitation (or at minimum renders the claimed size obvious) [0044].
With respect to claim 4, as above the two membranes in the system of Raman may have two different ion exchange resins, such that BU would have a second ion exchange group.
With respect to claim 10, Raman teaches that either of the filters (e.g. one that may represent BD) can include polyolefins or polyfluorocarbons e.g. PTFE or PVDF [0042].
With respect to claims 12 and 14, see MPEP 2115.  The material worked upon by a device is not accorded patentable weight in a device claim.  The claim limitations appear to require details of the material worked upon (specifically, the Hansen solubility of the liquid to be purified) and so the claim limitations do not distinguish over the device taught by Raman.
With respect to claims 15 and 16, as above details related to the material worked upon (i.e. the Hansen solubility parameter of the liquid to be purified) are not accorded patentable weight, and Raman teaches that the membranes may have cation exchange or anion exchange groups (hence the utility of providing e.g. two membranes) [0015].  Further, because the system may include both membranes, and either membrane may represent a suitable “membrane A” within the claim requirements, the claim limitations would appear to be satisfied regardless of the Hansen solubility conditions.
With respect to claim 19, as above the material worked upon is not accorded patentable weight and does not distinguish over the device taught by Raman, but regardless Raman suggests treatment of e.g. photoresist [0002].
With respect to claim 20, see the rejection of claim 1 above.  Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Whether the device taught by Raman is used to treat liquid in a semiconductor manufacturing context is drawn to the intended use and does not distinguish the structure of the device, but regardless Raman suggests applications in the semiconductor manufacturing process [0002].
With respect to claim 23, Raman teaches using the disclosed membranes to purify a liquid [Abs] and generally discusses fields such as metal ion removal in photoresist and the like [0002].
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al (JP 2016-073922 A) and Ly et al (US PGPub 2015/0144557 A1).

With respect to claims 5 and 6, Raman teaches as above but is silent to a coated UPE membrane on the downmost side of the flow path with a neutral group.
However, Ogiwara teaches a system for metal removal in organic solvent, including with ion exchange membranes [Abs] and teaches that additional filters may be provided downstream of the ion exchange membrane, where the downstream filter (5) may be provided with particle removal diameter of 20 nm or less, formed from polyamide, PE, PP, PS, and the like [pg. 3, first paragraph; Fig. 1; pg. 3, line 18].
It would have been obvious to one of ordinary skill in the art to modify Raman’s taught system to include further downstream membranes (e.g. formed from the same UPE already used by Raman) for further particle removal, and to provide them with neutral groups as they would not be ion exchange membranes.
See also Ly, which teaches combinations of ion exchange membranes and neutral membranes, and teaches providing membranes with a substantially neutral surface by modifying with amide [0012] in contrast to the ion-exchange membranes.  As such, providing a neutral group on membranes other than the ion exchange membrane, e.g. amide, would have been obvious to one of ordinary skill in the art in the combined system of Raman and Ogiwara.
With respect to claim 13, Raman teaches as above but is silent to pore size of a downstream filter.  As above, provision of a finer downstream filter would have been obvious at least in view of Ogiwara, which teaches approximately 20 nm filter.  They are silent to a 10 nm filter.
	However, Ly teaches a similar system for removal of metal from organic solvent [Abs] and teaches that a downstream membrane (e.g. an ion exchange membrane) may have a pore size of 1-25 nm.  Selection of appropriate pore sizes for membranes is an obvious engineering choice for one of ordinary skill in the art, and in view of Ly it would be recognized that the range of 1-25 nm represents a useful range for an ion exchange membrane, and/or a downstream membrane, such that provision of at least one downstream membrane (either the downstream ion exchange membrane taught by Raman, or a further membrane as suggested by Ogiwara) with smaller pores would have been obvious to one of ordinary skill in the art.
Claims 7, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al.
With respect to claims 7 and 11, Raman teaches as above but is silent to a return flow path.
However, Ogiwara teaches a system for metal removal in organic solvent, including with ion exchange membranes [Abs] and teaches a return flow path in the form of a recirculating loop flow path [Figs. 1-2].

With respect to claim 9, Raman is silent to a downstream filter with a smaller pore size.
However, Ogiwara teaches a similar system for metal removal and teaches that additional filters may be provided downstream of the ion exchange membrane, where the downstream filter (5) may be provided with particle removal diameter of 20 nm or less, formed from polyamide, PE, PP, PS, and the like [pg. 3, first paragraph; Fig. 1; pg. 3, line 18].
It would have been obvious to one of ordinary skill in the art to modify Raman’s taught system to include such a downstream filter as in Ogiwara to capture smaller particles and further purify the fluid.
With respect to claim 17, Ogiwara teaches a tank in series with the filters as part of the recirculation loop, and such structure would have been obvious to incorporate as a standard fluid handling element.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al, further in view of Hada et al (US PGPub 2006/0014098 A1).
Raman and Ogiwara teach as above but are silent to a filter specifically upstream of the tank with a pore size of about 20 nm or greater.  However, given the broadest reasonable interpretation, the filters (5) e.g. (5A) or (5B) upstream of the tank in Ogiwara’s taught loop, which may have pore sizes of about 20 nm, may satisfy the claim requirements (given that multiple filters are provided, one may satisfy the requirements for “filter B” while another satisfies the requirements for “filter C”).
Regardless, Hada teaches process for producing photoresist composition [Abs] and teaches that it may be beneficial to provide multiple filtration steps before various tanks [0075], including with filters over 20 nm (e.g. about 0.2 or 0.1 or 0.04 µm), to improve the stability of the composition [0039, 0087-0090].
It would have been obvious to one of ordinary skill in the art to provide multiple tanks with multiple filtration steps e.g. to store liquid both before and after filtration, including before and after coarser filtration steps, in Raman’s taught system to improve the stability of the product as suggested by Hada.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al, further in view of Kagiyama et al (US 4,788,043) and/or Clark et al (US 5,242,468).
Raman and Ogiwara teach as above.  Ogiwara teaches that distillation is known in the art for purification but may not be able to remove e.g. all metal particles [pg. 2 lines 36-44] and is silent to the use of filtration in combination with distillation.

It would have been obvious to one of ordinary skill in the art to modify the system taught by Raman to include an upstream distillation step, because Ogiwara suggests the utility of distillation in the field, and Kagiyama and Clark teach particular benefits associated with distillation (i.e. removal of certain organic contaminants, or allowing for at least some treatment to occur in the gas phase) and both suggest the combination of distillation with filtration to produce high purity liquids in appropriate processes e.g. with organic solvents.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al and Kagiyama et al and/or Clark et al, further in view of Ji et al (US PGPub 2007/0265478 A1).
Raman and Ogiwara and the rest teach as above, but are silent to the specific use of at least two distillation columns or the like in series.
However, Ji teaches systems for preparation of solvent in an etching process [Abs] which involves in various steps filtration and distillation to produce the high purity material, and teaches that at least two distillation columns may be used and that they may be operated under different conditions; 
It would have been obvious to one of ordinary skill in the art to further modify the system of Raman and Ogiwara to include at least two distillation columns because, as in Kagiyama and Clark, such columns are useful even for liquid organic solvent purification and, as in Ji, the use of multiple columns allows for targeting removal of contaminants of different volatility levels.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Sakamoto et al (US PGPub 2014/0131278 A1).
Raman teaches as above but is silent to washing of the filter (or other liquid contact areas) before liquid treatment.
However, Sakamoto teaches filter system conditioning [Abs] and teaches that, for systems employed in high-purity operations e.g. chemical purification in semiconductor industry, it is desirable to ensure that the filters themselves do not introduce any contaminants into the chemicals [0001-0002], and teaches washing with a suitable purging liquid which is compatible with the overall process.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Raman to feature a washing step to wash the filters and other liquid contact areas because, as in Sakamoto, this reduces the risk that such elements will introduce contaminants into the chemical being purified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777